Citation Nr: 1735986	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of prostate cancer with status post prostatectomy.

5.  Entitlement to an initial evaluation in excess of 20 percent for residuals of a left ankle condition.

6.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the Montgomery, Alabama RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected GERD and PTSD; entitlement to service connection for diabetes mellitus, type II; entitlement to service connection for hypertension; and entitlement to a TDIU, for the period prior to November 17, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The competent medical evidence is against a finding that the Veteran's prostate cancer was caused or aggravated by, had its onset during, or presumed to have been incurred in, service.

2.  At no time during the period on appeal did the Veteran's residuals of a left ankle condition manifest ankylosis or any malunion of the tibia and fibula with ankle disability.

3.  Affording the Veteran the benefit of the doubt, from January 26, 2015, his GERD manifest persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  

4.  The Veteran meets the schedular criteria for the award of TDIU and his service-connected disabilities preclude substantially gainful employment, for the period beginning November 17, 2014.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial evaluation in excess of 20 percent for residuals of a left ankle condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for GERD prior to January 26, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

4.  From January 26, 2015, the criteria for an evaluation of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

5.  The criteria for an award of TDIU, for the period beginning November 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With regard to disabilities a Veteran attributes to exposure to herbicides, for Veterans who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, service connection may be presumed for certain listed diseases, such as prostate cancer, that become manifest within a particular period after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran seeks entitlement to service connection for prostate cancer.  The Veteran reports that he served in the Republic of Vietnam in 1972 to 1973 prior to being transferred to Germany.

At the hearing before the undersigned he testified that he stopped working, in part, because he had just had prostate cancer and his doctor said it would not be good for him to continue to work around that.  The Veteran continued to indicate that his claim for prostate cancer was based upon his service in Vietnam.

Service treatment records reveal that the Veteran was noted to have a tender prostate and was assessed with prostatitis in May 1973.  

Service personnel records do not reveal that the Veteran had any service in the Republic of Vietnam.

Post service treatment records reveal that the Veteran was treated for prostate cancer.

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran underwent a radical prostatectomy for prostate cancer in September 2006.  In December 2009 the Veteran underwent testosterone injections for hypogonadism.  The examiner noted that the service treatment records were reviewed and revealed pertinent evidence of prostatitis in May 1973.  Thereafter, the examiner rendered the opinion that prostate cancer to include erectile dysfunction was less likely as not caused by or a result of in-service prostatitis.  The examiner provided the rationale that prostatitis is not a risk factor for developing prostate cancer, which occurred 31 years post military service.  Therefore, it is less likely as not that his prostate cancer or erectile dysfunction is due to or caused by his prostatitis in the service.

The Board finds that entitlement to service connection for prostate cancer is not warranted.  Post service treatment records reveal that the Veteran was treated for prostate cancer.  It is noted that prostate cancer is a disability for which service connection is granted on a presumptive basis based upon service in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges the Veteran's reports that he served in Vietnam as well as the statement of a fellow serviceman that the Veteran served in Vietnam.  The statement from the Veteran's fellow serviceman indicates that the Veteran served in Vietnam from September 1970 to September 1971.  However, service personnel records do not reveal any active service prior to June 1972 and do not reveal any indication that the Veteran served in the Republic of Vietnam.  Although the Veteran has indicated that the fellow serviceman put the wrong dates on his form, the Board finds the Veteran's service personnel records more probative with regard to the Veteran's service.  As such, the preponderance of the evidence is against a finding that the Veteran served in the Republic of Vietnam and service connection for prostate cancer, on a presumptive basis, is denied.

The Veteran's service treatment records reveal that the Veteran was treated for prostatitis.  After examination in January 2011, the examiner rendered the opinion that the Veteran's prostate cancer was less likely as not related to the Veteran's in-service prostatitis because prostatitis was not a risk factor for developing prostate cancer.  As such, the preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to the Veteran's active service.  Therefore, entitlement to service connection for prostate cancer, on a direct basis, is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Left Ankle

The Veteran seeks an increased rating for residuals of a left ankle condition, which is currently evaluated as 10 percent disabling under Diagnostic Code 5271. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  The words "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

Diagnostic Code 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Veteran was afforded a VA examination in January 2011.  The Veteran's left ankle had no deformity, stiffness, incoordination, effusion, episodes of dislocation or subluxation, locking episodes, or incapacitating episodes of arthritis.  The left ankle manifested giving way, instability, pain, weakness, decreased speed of joint motion, swelling, tenderness, standing limitation of 5 minutes, and an inability to walk more than a few yards.  The Veteran always used a cane.  His gait was antalgic.  There was objective evidence of pain with active motion on the left side.  Dorsiflexion was 0 to 5 degrees; plantar flexion, 0 to 30 degrees.  

In July 2012 the Veteran was noted to complain of pain in the ankles.  The pain was continual and was described as throbbing and aching.

The Veteran was afforded a VA examination in January 2015.  Examination of the left ankle revealed dorsiflexion to 0 degrees and plantar flexion to 10 degrees.  There was evidence of pain with weight bearing.  It was tender to palpation all around the ankle.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  Left ankle strength was 5/5 for plantar flexion and 4/5 for dorsiflexion.  There was no muscle atrophy.  There was no ankylosis.  The Veteran had a 5 centimeter by 0.8 centimeter scar on the medial left ankle that was painful.  There was a scar on the lateral left ankle that was not tender to touch and measured 5 centimeters by 0.2 centimeters.  The Veteran used a brace and a cane constantly.  X-ray of the ankle revealed ankle mortise was intact with no acute fractures or dislocation or any significant degenerative changes evident.  There were no bony erosions.  There was enthesopathy at the insertion of the Achilles' tendon and plantar fascia on the calcaneus was noted.  Soft tissues were unremarkable.  The examiner noted that the Veteran could do sedentary work but would not be able to do work which required standing or walking for a significant period of time.  

The Board finds that an evaluation in excess of 20 percent for residuals of a left ankle condition is not warranted.  At no point during the period on appeal did the Veteran's left ankle manifest any ankylosis.  In addition, there is no evidence during the period on appeal of impairment of any malunion of the tibia and fibula with ankle disability.  As such, entitlement to an evaluation in excess of 20 percent for residuals of a left ankle condition is denied.

The Board notes that Diagnostic Codes 5272, 5273, and 5274 were considered; however, they do not afford a higher evaluation than 20 percent for left ankle disabilities.  In addition, the evidence does not reveal any ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy. 

The Board has considered whether the Veteran's residuals of left ankle condition warrant a separate compensable evaluation for scar of the left ankle.  Service treatment records reveal a one centimeter puncture wound of the left foot in June 1973.  The wound was cleaned and wrapped.  Thereafter the dressing was changed and the Veteran was prescribed crutches.  There is no indication in the service treatment records of the Veteran being treated wounds sustained from a grenade explosion.  Subsequently, in a January 2011 examination the injury was noted to be below the left ankle.  It was reported that the left foot/ankle condition was at least as likely as not caused by or a result of his in-service injury while climbing a tree.  In January 2015, the Veteran was noted to have been injured with an explosion in his left ankle that required surgery and a second surgery to remove hardware.  He was reported to have an associated tender scar of the medial left ankle that was 5 centimeters by 0.8 centimeters.  The Board notes that the examiner in January 2015 did not review the Veteran's service treatment records or service personnel records.  Along with the difference in the reported location and size of the scar, there is no evidence that the scar represents a residual of the same injury.  Therefore, entitlement to a separate compensable evaluation for scar is not warranted.

B.  GERD

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for GERD.  The Veteran is currently evaluated pursuant to Diagnostic Code 7399-7346.  38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Under Diagnostic Code 7346, the following ratings apply: a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In April 2010 the Veteran was noted to be prescribed omeprazole.

The Veteran was afforded a VA examination in January 2011.  There was no history of hospitalization or surgery relating to the esophagus.  There was no history of trauma to the esophagus or esophageal neoplasm.  There was a history of less than weekly nausea associated with the esophageal disease.  The nausea was caused by certain foods.  There was no history of vomiting associated with the esophageal disease.  There was no history of dysphagia.  There was less than weekly esophageal distress accompanied by pain.  There was a history of heartburn or pyrosis several times a week.  There was a history of regurgitation several times a week.  The contents of regurgitation was undigested food.  There was no history of hematemesis, melena, esophageal dilation, or signs significant weight loss or malnutrition.  There were no signs of anemia.

The Veteran was afforded a VA examination in May 2011.  There was no history of hospitalization or surgery relating to the esophagus.  There was no history of trauma to the esophagus or esophageal neoplasm.  There was a of history nausea several times a week associated with the esophageal disease.  There was no history of vomiting associated with the esophageal disease.  There was no history of dysphagia or esophageal distress.  There was a history of heartburn or pyrosis several times a day.  There was a history of regurgitation several times a week.  There was no history of hematemesis, melena, or esophageal dilation.  There were no signs of anemia.

The Veteran was afforded a VA examination on January 26, 2015.  The Veteran reported that even with the medication he had reflux and post prandial frequent substernal pain if he eats out or eats the wrong thing.  He took continuous medication for the diagnosed condition.  He had persistently recurrent epigastric distress, dysphagia, reflux, substernal pain, and nausea.  He had 4 or more episodes of nausea a year that lasted less than one day.  The Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The Veteran esophageal conditions did not impact the Veteran's ability to work.  

At the hearing before the undersigned in February 2017 the Veteran reported that he had episodes where he had sharp pain in his chest every three days.  He further noted that he had recently lost about 2 to 3 pounds.  

The Veteran's symptoms include pain and nausea which have increased in severity over the course of the appeal.  The lay and medical evidence demonstrates that his GERD is controlled by medication.  However, without taking into account the ameliorative effects of the medication, the Board finds that, as of the January 2015 VA examination, the disability is productive of persistently recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, and substernal or shoulder pain.  Notably, these symptoms encompass a majority of the criteria necessary to award a 30 percent rating under DC 7346. 

The question then, is whether those gastrointestinal symptoms result in "considerable impairment of health," which is the remaining criterion needed to support a 30 percent rating under DC 7346.  The term "considerable impairment of health" is not defined in 38 C.F.R. § 4.114, and the examinations and treatment records do not specifically address this question.  The evidence shows the Veteran's symptoms have worsened over the course of the appeal.  At his January 2011 VA examination, there was no dysphagia and less than weekly esophageal distress accompanied by pain.  On VA examination in May 2011, there was no dysphagia or esophageal distress.  The January 2015 VA examiner noted persistently recurrent epigastric distress with dysphagia, regurgitation, and substernal pain.  Although that examiner noted the disability did not impact the Veteran's ability to work, the Veteran has consistently included GERD among this disabilities which he claims do impact his ability to work.  

In light of the Veteran's persistently recurrent symptoms, and his competent assertions as to how they affect him, the Board finds that since the January 2015 VA examination, the Veteran's disability picture more closely approximates the criteria for a 30 percent rating under DC 7346.  The Board therefore assigns a 30 percent rating for GERD is warranted from January 26, 2015.

However, the criteria for an even higher rating of 60 percent are not met or approximated under DC 7346, as symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  Rather, the disability picture is most accurately represented by considerable impairment of health, as contemplated in the 30 percent rating. 

C.  Other Considerations

The Board notes neither the Veteran, the appellant, nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the period on appeal the Veteran was in receipt of service connected benefits for PTSD and depressive disorder, evaluated as 50 percent disabling, effective October 6, 2009, and 70 percent disabling, effective June 16, 2014; residuals of a left ankle condition, evaluated as 20 percent disabling, effective August 5, 2009; GERD, evaluated as 10 percent disabling, effective August 10, 2009, and 30 percent disabling, effective January 26, 2015; tinnitus, evaluated as 10 percent disabling, effective November 17, 2014; hemorrhoid, evaluated as noncompensable, effective September 4, 2009; and erectile dysfunction, evaluated as noncompensable, effective December 21, 2015.  As of November 17, 2014, disability evaluations of 50, 20, 10, and 10 combine to equal 68 and rounding to 70.  See 38 C.F.R. § 4.25.  As such, the Veteran meets the schedular criteria for TDIU effective November 17, 2014.  

Review of the claims file reveals that the Veteran was last employed in September 2007 when the Veteran was placed on indefinite layoff.  In a statement dated in June 2010, the Veteran's employer noted that when the company's business picked up the Veteran was unable to return due to the physical requirements of the job.  It was noted that the job required employees to be on their feet and standing, climbing, and crawling through confined spaces during the duration of the shift.  The Veteran was noted to need a cane to walk and due to the physical requirements, there was no means of accommodation for the facility.  The Veteran took early retirement.  

In a statement received in June 2014, the Veteran's spouse reported that she will try to help the Veteran and he would get angry.  She reported that the Veteran's PTSD, other illnesses and pain limited his ability.  He had to retire from his job due to health and anger issues.  When he was working he got so mad with his supervisor he started to hit him.  She felt that he could not hold down a job because of PTSD and his illnesses.  He was in constant pain.

The Veteran was afforded a VA examination with regard to the severity of his PTSD in October 2014.  In the examination report, dated in November 2014, the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's symptoms included impairment of short and long-term memory, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  It was noted that the Veteran exhibited significant impairments in multiple cognitive domains on cognitive screening.  It was unclear whether this was due to diminished effort or actual cognitive compromise.  The examiner was hesitant to state that the Veteran lacked capacity to manage funds for VA purposes.  

As noted above, upon examination of his ankle in January 2015 it was reported that the Veteran could do sedentary work but would not be able to do work which required standing or walking for a significant period of time.

At a VA examination regarding the Veteran's PTSD in June 2016 potential occupational problems caused by PTSD were reported.  The examiner reported problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate.  Problems working in close quarters or in positions that required significant interaction with the general public.  Reduced work performance due to attention/concentration and short term memory problems.  The Veteran may have problems completing tasks correctly and efficiently.  Sleep disturbances and nightmares occurred frequently and resulted in frequent daytime fatigue.  The examiner reported that the Veteran would likely find it difficult to get to work on time and would struggle to maintain mental stamina.

At the hearing before the undersigned the Veteran reported that he stopped working in 2007.  He was an aircraft electrician and he stopped because he had an anger issue.  He reported that he had problems with his supervisors.  The Veteran reported that his work history was as an electrician.  His job was to rewire the wing of an aircraft.  It was noted that he sometimes had to get into small, closed places.  It was reported that sometimes his ankle would not allow him to get into those places.  The Veteran spent his career doing that kind of work.  He reported that he had a high school education and took some college preparation while in Germany.

Based upon the Veteran's limited work history and education, and the impairments identified by VA examiners and the Veteran's providers, the Board finds that the Veteran is unable to obtain and maintain gainful employment.

Therefore, as the Veteran meets the schedular criteria for award of a TDIU effective November 17, 2014, and is unemployable, entitlement to a TDIU, effective November 17, 2014, is granted.  

ORDER

Service connection for residuals of prostate cancer with status post prostatectomy is denied.

An initial evaluation in excess of 20 percent for residuals of a left ankle condition is denied.

An initial evaluation in excess of 10 percent for GERD, prior to January 26, 2015, is denied.

A 30 percent evaluation for GERD is granted from January 26, 2015, subject to the laws and regulations governing the award of monetary benefits. 

A total disability rating based upon individual unemployability due to service-connected disability (TDIU), for the period beginning November 17, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

At the hearing before the undersigned, the Veteran reported that he was treated at Frankfurt Hospital while in service in Germany due to dizziness.  At the hearing it was reported that the Veteran thought they were testing his blood pressure as part of all the other things, including his glucose levels.  Review of the claims file does not reveal any records from Frankfurt Hospital.  Therefore, the issues of entitlement to service connection for diabetes mellitus and hypertension must be remanded to obtain adequate authorization for and for attempts to be made to obtain and associate with the claims file treatment records regarding the Veteran from Frankfurt Hospital, Germany.  38 C.F.R. § 3.159.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  This remand orders that attempts be made to obtain additional treatment records with regard to the claims of entitlement to service connection for diabetes mellitus and hypertension.  If, and only if, additional treatment records relevant to the Veteran's claims for diabetes mellitus and/or hypertension are associated with the claims file, the Veteran should be afforded examinations regarding the etiology of these disabilities.

The Veteran was afforded a VA examination in May 2011 with regard to his claim for service connection for sleep apnea. After examination the opinion was rendered that the Veteran's sleep apnea was not caused by or a result of his service-connected GERD, PTSD, or depression.  The rationale provided was that the Veteran's obstructive sleep apnea occurred decades after service and decades after the onset of the service connected conditions.  The conditions of GERD, PTSD, and depression are not accepted etiologies for sleep apnea.  The etiologies of sleep apnea are due to dysregulation of brainstem control of respirations during sleep.  Risk factors for this include obesity, central nervous system (CNS) organic disease (i.e. cerebrovascular accident (CVA), traumas) and oropharyngeal airway crowding.  Based on the examination the examiner noted that he has obesity and airway crowding.

The Board finds the opinion to be inadequate because it does not consider whether the Veteran's sleep apnea has been aggravated by the Veteran's service-connected disabilities.  As such, the claim must be remanded for an adequate VA medical opinion.  

On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since February 2016.  38 C.F.R. § 3.159.

As the outcome of the appeal of the issues of entitlement to service connection for diabetes mellitus and hypertension may impact the issue of entitlement to a TDIU, for the period prior to November 17, 2014, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issues of entitlement to a TDIU, for the period prior to November 17, 2014, until the issues of entitlement to service connection for diabetes mellitus and hypertension are adjudicated.

The Veteran does not currently meet the schedular criteria for TDIU prior to November 17, 2014, but he may have been unemployable during the period on appeal prior to that date.  See, e.g., Employer Statement dated June 2010 and Social Worker Statement dated July 2011.  As such, if the Veteran is found unemployable prior to November 17, 2014, the claim must be referred for extraschedular consideration under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Frankfurt Hospital, Germany.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for sleep apnea, hypertension or diabetes since February 2016.  After securing the necessary release, take all appropriate action to obtain these records, including from VA.

3.  Thereafter, if and only if pertinent treatment records regarding the Veteran's claims for diabetes mellitus and/or hypertension are obtained, forward to the claims file to an appropriate examiner for an opinion to be obtained regarding the etiology of the Veteran's diabetes mellitus and hypertension.  In the event the examiners determine that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  In rendering the opinions, the examiner should comment upon the medical opinions of record.

4.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the etiology of the Veteran's sleep apnea.  The claims file and copies of all pertinent records should be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's sleep apnea was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service-connected GERD and/or PTSD with depressive disorder?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(iii) In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the claims of entitlement to service connection for diabetes mellitus and hypertension.  If the Veteran does not meet the schedular criteria for award of a TDIU during any period prior to November 17, 2014, the claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to November 17, 2014, in accordance with 38 C.F.R. § 4.16 (b).

6.  Then review the record and readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


